Order, Supreme Court, New York County (Marcy Friedman, J.), entered on or about November 29, 2000, which, inter alia, granted the motion of defendants-respondents Thomas Soja *242and Syble Young to dismiss the complaint as against them pursuant to CPLR 3211, unanimously affirmed, with costs.
Dismissal of the complaint for, inter alia, fraud as against defendant Soja was proper, since plaintiffs material allegations against Soja, even if facially sufficient, were flatly contradicted by the documentary evidence submitted by plaintiff as exhibits to the complaint (see, Biondi v Beekman Hill House Apt. Corp., 257 AD2d 76, 81, affd 94 NY2d 659). In addition, inasmuch as plaintiff demonstrably had no viable fraud claim against Soja, plaintiffs proposed claim against defendant Young for conspiring with Soja to defraud plaintiff was properly rejected as plainly without merit, and thus leave to replead to assert the proposed claim against Young was properly denied (see, Hornstein v Wolf, 67 NY2d 721). Concur— Williams, P.J., Tom, Saxe, Rosenberger and Wallach, JJ.